

116 HR 6257 IH: Public Service Retirement Fairness Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6257IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Panetta (for himself, Mr. Estes, Mr. Brendan F. Boyle of Pennsylvania, Mr. LaHood, Ms. Dean, and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify rules relating to 403(b) plans.1.Short titleThis Act may be cited as the Public Service Retirement Fairness Act of 2020. 2.Enhancement of 403(b) plans(a)Permitted investments(1)In generalSection 403(b)(7)(A)(i) of the Internal Revenue Code of 1986 is amended to read as follows:(i)the amounts to be held in that custodial account are invested in regulated investment company stock or a group trust intended to satisfy the requirements of Internal Revenue Service Revenue Ruling 81–100 (or any successor guidance), and.(2)Conforming amendmentSection 403(b)(7) of such Code is amended by striking for regulated investment company stock.(3)Effective dateThe amendments made by this subsection shall apply to amounts invested after December 31, 2019.(b)Amendments to the Investment Company Act of 1940Section 3(c)(11) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(11)) is amended to read as follows:(11)Any—(A)employee’s stock bonus, pension, or profit-sharing trust which meets the requirements for qualification under section 401 of the Internal Revenue Code of 1986;(B)custodial account meeting the requirements of section 403(b)(7) of such Code;(C)governmental plan described in section 3(a)(2)(C) of the Securities Act of 1933;(D)collective trust fund maintained by a bank consisting solely of assets of one or more of such trusts, government plans, or church plans, companies or accounts that are excluded from the definition of an investment company under paragraph (14) of this subsection;(E)plan which meets the requirements of section 403(b) of the Internal Revenue Code of 1986 if—(i)such plan is subject to title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.);(ii)any employer making such plan available agrees to serve as a fiduciary for the plan with respect to the selection of the plan’s investments among which participants can choose; or(iii)such plan is a governmental plan (as defined in section 414(d) of such Code); or(F)separate account the assets of which are derived solely from—(i)contributions under pension or profit-sharing plans which meet the requirements of section 401 of the Internal Revenue Code of 1986 or the requirements for deduction of the employer's contribution under section 404(a)(2) of such Code;(ii)contributions under governmental plans in connection with which interests, participations, or securities are exempted from the registration provisions of section 5 of the Securities Act of 1933 by section 3(a)(2)(C) of such Act;(iii)advances made by an insurance company in connection with the operation of such separate account; and(iv)contributions to a plan described in subparagraph (E)..(c)Amendments to the Securities Act of 1933Section 3(a)(2) of the Securities Act of 1933 (15 U.S.C. 77c(a)(2)) is amended—(1)by striking or (D) and inserting (D) a plan which meets the requirements of section 403(b) of such Code if (i) such plan is subject to title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), (ii) any employer making such plan available agrees to serve as a fiduciary for the plan with respect to the selection of the plan’s investments among which participants can choose, or (iii) such plan is a governmental plan (as defined in section 414(d) of such Code); or (E);(2)by striking (C), or (D) and inserting (C), (D), or (E); and(3)by striking (iii) which is a plan funded and inserting (iii) in the case of a plan not described in subparagraph (D), which is a plan funded.(d)Amendments to the Securities Exchange Act of 1934Section 3(a)(12)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(12)(C)) is amended—(1)by striking or (iv) and inserting (iv) a plan which meets the requirements of section 403(b) of such Code if (I) such plan is subject to title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), (II) any employer making such plan available agrees to serve as a fiduciary for the plan with respect to the selection of the plan’s investments among which participants can choose, or (III) such plan is a governmental plan (as defined in section 414(d) of such Code), or (v);(2)by striking (ii), or (iii) and inserting (ii), (iii), or (iv); and(3)by striking (II) is a plan funded and inserting (II) in the case of a plan not described in clause (iv), is a plan funded.